REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 11, 2022 was filed after the mailing date of the Notice of Allowance on December 10, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The reasons for allowance set forth in previous Office Action, dated October 21, 2021, still hold.  
Claims 1-13 remain pending in this application.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  of the prior references considered, none has disclosed an apparatus for generating stereoscopic images wherein the apparatus is comprised of an in-coupling optical device to receive input light beams, a single film or layer is to be folded, a first diffractive element in the apparatus to propagate and deflect a propagation direction of a first portion of the input light beams from the in-coupling optical device into a first direction toward second diffractive element, the first diffractive element fabricated on the single film or layer and having a first orientation and an eyepiece comprising a transmissive substrate to propagate a second portion of the input light beams through the second diffractive element fabricated on the single film or layer and having a second different from the first orientation to produce stereoscopic image on one or more focal planes to an observer, wherein the single film or layer comprising the first diffractive element and the second diffractive element are arranged in a folded configuration over the transmissive substrate to be integrated with the transmissive substrate that in the folded configuration the first diffractive element and second diffractive element of the single film or layer positioned on opposite sides of the transmissive substrate, as recited claim 1.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872